Order filed June 13, 2019




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-18-00440-CR
                                 ____________

                        JOSHUA BEARD, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the Crim Dist Ct 2
                           Tarrant County, Texas
                      Trial Court Cause No. 1376884D

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original exhibits of SX 1, SX 12, SX
23, and SX 23A.

      The exhibit clerk of the Crim Dist Ct 2 is directed to deliver to the Clerk of
this court the original of SX 1, SX 12, SX 23, and SX 23A, on or before June 21,
2019. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of SX 1, SX 12, SX 23, and
SX 23A, to the clerk of the Crim Dist Ct 2.



                                               PER CURIAM